—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ingram, J.), rendered March 4, 2008, convicting him of attempted burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Contrary to the People’s contention, the defendant’s argument that the court improperly responded to the jury’s request for clarification was preserved for appellate review. The defendant’s argument, however, does not require reversal. Fisher, J.P., Angiolillo, Belen and Lott, JJ., concur.